73 F.3d 374
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jim POAG, Plaintiff-Appellant,v.TELOS CORPORATION, Defendant-Appellee.
No. 94-6285.
United States Court of Appeals, Tenth Circuit.
Dec. 22, 1995.

Before SEYMOUR, Chief Judge, MOORE, and EBEL, Circuit Judges.
ORDER AND JUDGMENT1
SEYMOUR, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Jim Poag brought this action against Telos Corporation alleging that he was discharged in violation of the public policy of Oklahoma.  The district court granted summary judgment for defendants, and Mr. Poag appeals.


3
We have carefully reviewed the record in light of the arguments Mr. Poag makes on appeal.  We are not persuaded that the district court erred.  Accordingly, we AFFIRM substantially for the reasons given by the district court in its Order dated July 20, 1994.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470